ITEMID: 001-100139
LANGUAGEISOCODE: ENG
RESPONDENT: HUN
BRANCH: COMMITTEE
DATE: 2010
DOCNAME: CASE OF GYARFAS AND HUNAUDIT KFT. v. HUNGARY
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1
JUDGES: András Sajó;Kristina Pardalos
TEXT: 4. The applicant was born in 1956 and lives in Budapest.
5. On 28 December 1994 the predecessor of the second applicant, represented by the first applicant, filed an action for damages against a company before the Budapest Regional Court. On 17 October 1995 the Regional Court ordered intermission of the proceedings for six months at the joint request of the parties. On 11 April 1996 the plaintiff requested continuation of the proceedings and extended its action to involve another respondent.
6. On 6 March 1997 the Regional Court delivered a judgment dismissing the action.
7. On appeal, on 17 November 1997 the Supreme Court's appellate bench quashed the first instance judgment and remitted the case to the Regional Court.
8. On 31 August 1998 the plaintiff extended the action to include a claim of invalidity of a contract. On 10 November 1998 the plaintiff stated its intention to extend the action to involve further respondents including a company based in Japan. It was therefore instructed to advance the costs of translation but complied with this order only on 4 November 1999.
9. On 20 April 2000 the Regional Court held a hearing and delivered a judgment dismissing the action. The plaintiff appealed on 5 June 2000.
10. On 27 September 2000 the plaintiff was struck out of the register of companies and ceased to exist as a legal entity. Its successor was the second applicant. However, neither itself nor its attorney, the first applicant, informed the courts or the parties of this fact.
11. On 24 September 2001 the Supreme Court quashed the first instance judgment for deficient facts and remitted the case.
12. In the resumed proceedings, a respondent notified the Regional Court on 22 May 2002 that the plaintiff had been struck out of the register of companies. On 23 May 2002 the first applicant, representing the second one, declared that he could not make a statement on the legal succession of his client. He was ordered to do so within 15 days. On 17 July 2002 he informed the court that, by way of a deed of cession, the successor of the plaintiff was his own mother, a pensioner eligible for exemption from court fees.
13. At the hearing of 26 September 2002 the first applicant produced a contract of 2 January 1996 by which part of the claims of the original plaintiff had been ceded to himself. He also submitted another document of 31 October 1998 by which he had further ceded some of those claims to his mother. He stated that he wished to enter the proceedings as party.
14. On 15 October 2002 the Head of the Economic College of the Budapest Regional Court informed the President of the Budapest Bar Association of the first applicant's conduct, deemed profoundly unethical. The applicant was subsequently reprimanded.
15. On 9 September 2003 the parties were heard as to the first applicant's claim to become a plaintiff. On 7 October 2003 the first applicant was granted leave to become a plaintiff in the proceedings. However, on the respondents' appeal against the leave, the Budapest Court of Appeal quashed the order on 1 June 2004.
16. On 13 July 2004 the Budapest Regional Court declared interruption of the proceedings on the ground that the plaintiff had ceased to exist. On 30 May 2005 the court quashed this order finding that the second applicant was the legal successor. On 28 June 2005 the first applicant stated that he did not wish to become a party to the proceedings. However, on 23 February 2006 he stated that he nevertheless joined the proceedings.
17. On the same date the Budapest Regional Court delivered a judgment dismissing the applicants' action. On appeal, the Court of Appeal held a hearing on 5 December 2006 and delivered a judgment on 13 December 2006 upholding in essence the first-instance.
18. On 12 November 2007 the Supreme Court delivered a judgment dismissing the applicants' petition for review and upholding the judgment of the Budapest Court of Appeal.
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
